Allowable Subject Matter
Claims 1-5, 10-12, 15-16, 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of records teach most of the claimed invention but as argued by the applicant the prior art of records fails to teach some of the limitations of each independent claims 1, 11 and 16. In particular the prior art of records fails to teach a method to be performed by a data processing system for analyzing segments of a document having content to identify one or more relevant users for generating graphical associations between the content and the one or more relevant users, the method comprising:  analyzing the segments of the document to identify the one or more relevant users associated with  portions of the content; determining a detail level for generating a summary of the content associated with the one or more events, wherein the detail level is based on the portions of the content of the document; and selecting a layout of information that identifies the one or more users relevant to the portion of the content, wherein the layout of information is selected based on the detail level, as recited in part in claim 1.
Similarly the prior art of records fails to teach the limitations of independent claims 11 and 16. Further prior art searches were made on 2/8/2022 but failed to produce any relevant results. Thus, all the pending claims 1-5, 10-12, 15-16, 18-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




 

CONCLUSION

 

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173